                          Case 6:19-bk-08471-LVV        Doc 35      Filed 09/15/20    Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA


                                            PRO MEMO

                                                            09/15/2020 10:15 AM
                                                             COURTROOM 6C, 6th Floor
HONORABLE LORI VAUGHAN
CASE NUMBER:                                                FILING DATE:
6:19-bk-08471-LVV                         7                    12/31/2019
Chapter 7
DEBTOR:                 McAnthony Augustine


DEBTOR ATTY:            L Budgen
TRUSTEE:                Arvind Mahendru
HEARING:
1) Reaffirmation Agreement w/ SunTrust Bank now Truist Bank with Presumption of Undue Hardship re: 2016 DOGE DURANGO
                      for the amount of $12147.65 /monthly payments in the amount of $333.99 (Doc #28)
Interest Rate: 4.39%
Net Income: ($450.41)
Presumption, Not signed by Debtors' Atty
B23 Filed
Complaint Deadline: 7/22/20 (Extended by order Doc #26)
2) Reaffirmation Agreement w/ SunTrust Bank now Truist Bank with Presumption of Undue Hardship re: 2014 lexus es 350 for the
                      amount of $3056.43 /monthly payments in the amount of $432.73 (Doc #29)
Interest Rate: 4.81%
Net Income: ($450.41)
Presumption, Not signed by Debtors' Atty
.

APPEARANCES::
Isabel Freeman: Debtor; Jessica Hicks: SunTrust

 RULING:
1) Reaffirmation Agreement w/ SunTrust Bank now Truist Bank with Presumption of Undue Hardship re: 2016 DOGE DURANGO
for the amount of $12147.65 /monthly payments in the amount of $333.99 (Doc #28) - Approved, CM to Prepare Order
Approving.**


2) Reaffirmation Agreement w/ SunTrust Bank now Truist Bank with Presumption of Undue Hardship re: 2014 lexus es 350 for the
amount of $3056.43 /monthly payments in the amount of $432.73 (Doc #29) -Approved, CM to Prepare Order Approving.**

 Clerk's office to review and audit for discharge.

(aj)

                                    Case Number 6:19-bk-08471-LVV                Chapter 7
                         Case 6:19-bk-08471-LVV            Doc 35      Filed 09/15/20      Page 2 of 2
.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 6:19-bk-08471-LVV                     Chapter 7
